This is an appeal from a final decree entered in favor of the complainants in a suit to compel the specific performance of a contract, by the terms of which the defendants agreed to purchase certain lands located in the city of Bayonne from the complainants, who were the owners thereof. The defendants refused to accept a deed for the premises tendered them by the complainants, upon the ground that the latter had induced them to enter into the agreement for purchase by false representations as to the condition of the property, and they set up these alleged false representations as a defense to the present suit. The learned vice-chancellor, upon the hearing of the cause, concluded that the alleged false and fraudulent representations set up in the defendants' answer were not supported by the proofs, and, for that reason, advised a decree in favor of the complainants.
We concur in that conclusion, and, for that reason, affirm the decree under review.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 15.
For reversal — None. *Page 274